 Case 2:20-cv-11545-LVP-EAS ECF No. 4 filed 07/08/20        PageID.76    Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

WILLIAM DENNIS,

       Petitioner,                            Case No. 2:20-CV-11545
                                              Honorable Linda V. Parker
v.

SHERRY BURT,

     Respondent.
__________________________/

       OPINION AND ORDER: (1) DISMISSING AS DUPLICATIVE THE
     PETITION FOR A WRIT OF HABEAS CORPUS, (2) DECLINING TO
      ISSUE A CERTIFICATE OF APPEALABILITY, AND (3) DENYING
                LEAVE TO APPEAL IN FORMA PAUPERIS

       William Dennis (“Petitioner”) filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. In his pro se application, Petitioner challenged his

conviction for two counts of first-degree criminal sexual conduct, Mich. Comp.

Laws § 750.520b(1)(b), and one count of third-degree criminal sexual conduct,

Mich. Comp. Laws § 750.520d(1). The matter was assigned to the Honorable Sean

F. Cox, who denied the petition with prejudice because it was filed outside the one-

year limitations period applicable to habeas corpus petitions. Dennis v. Burt, No.

2:18-cv-12197, 2019 WL 4439814 (E.D. Mich. Sept. 16, 2019), appeal dismissed

No. 19-2196 (6th Cir. Jan. 15, 2020).

                                          1
 Case 2:20-cv-11545-LVP-EAS ECF No. 4 filed 07/08/20           PageID.77    Page 2 of 4




         On April 24, 2020, Petitioner filed a Petition for a Writ of Habeas Corpus

Ad Testificandum and a Motion for Relief from Judgment Pursuant to Federal

Rule of Civil Procedure 60(b)(6), which was assigned to the undersigned. (ECF

No. 1.) These filings were docketed together as a petition for a writ of habeas

corpus. In his motion for relief from judgment, Petitioner challenges the denial of

his earlier habeas corpus petition as untimely. Petitioner asks the Court to order

the warden to produce him to testify regarding his Rule 60(b) motion. Petitioner

claims he is entitled to equitable tolling of the limitations period because he

retained an attorney to file a habeas petition on his behalf, but the attorney failed to

do so.

         Petitioner previously filed an identical petition and motion, asserting the

same arguments. The judge in that case ordered the petition and motion re-filed in

the initial habeas proceedings and dismissed the action without prejudice. Dennis

v. Burt, No. 20-cv-11156 (E.D. Mich. June 19, 2020). The petition and motion

were then refiled in Case No. 2:18-cv-12197 and remain pending before Judge

Cox. See Dennis v. Burt, No. 2:18-cv-12197 (E.D. Mich.), ECF No. 28.

         Petitioner’s current habeas petition and accompanying motion are subject to

dismissal because they seek the same relief as his earlier petitions and are therefore

duplicative. See Davis v. U.S. Parole Com’n, No. 88-5905, 1989 WL 25837, at *1

                                            2
 Case 2:20-cv-11545-LVP-EAS ECF No. 4 filed 07/08/20          PageID.78    Page 3 of 4




(6th Cir. Mar. 7, 1989) (affirming the district court’s dismissal of a duplicative

habeas petition, as the petition was essentially the same as an earlier-filed petition);

see also Warren v. Booker, No. 06-cv-14462-DT, 2006 WL 3104696, at *1 (E.D.

Mich. Oct. 31, 2006) (same). Accordingly, the Court is dismissing this action

without prejudice.

      The Court also is denying Petitioner a certificate of appealability. In order

to obtain a certificate of appealability, a prisoner must make a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). When a district

court denies a habeas petition on procedural grounds without reaching the

underlying constitutional claims, a certificate of appealability should issue, and an

appeal of the district court’s order may be taken, if the petitioner shows that jurists

of reason would find it debatable whether the petitioner states a valid claim of the

denial of a constitutional right, and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling. Slack v. McDaniel,

529 U.S. 473, 484 (2000). Reasonable jurists would not find it debatable that

Petitioner’s petition and motion are duplicative of previous filings and therefore

subject to dismissal. The Court is also denying Petitioner leave to appeal in forma

pauperis, because an appeal would be frivolous. See Allen v. Stovall, 156 F. Supp.

2d 791, 798 (E.D. Mich. 2001).

                                           3
 Case 2:20-cv-11545-LVP-EAS ECF No. 4 filed 07/08/20         PageID.79    Page 4 of 4




      Accordingly,

      IT IS ORDERED that Petitioner’s petition and motion are DENIED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Petitioner is denied a certificate of

appealability and leave to appeal in forma pauperis.

      IT IS SO ORDERED.
                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: July 8, 2020


I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, July 8, 2020, by electronic and/or U.S.
First Class mail.


                                               s/ R. Loury
                                               Case Manager




                                          4
